Case: 2:19-cv-00117-WOB-CJS Doc #: 10 Filed: 09/04/19 Page: 1 of 2 - Page ID#: 156



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   COVINGTON DIVISION


JOHN DOES 1 THROUGH 10,

                       Plaintiffs,
                                                               No. 2:19-cv-00117-WOB-CJS
       v.

DEBORAH HAALAND, ANA VIOLETA
NAVARRO FLORES, ELIZABETH WARREN,
MAGGIE HABERMAN, KATHY GRIFFIN,
MATTHEW JOHN DOWD, REZA ASLAN,
KEVIN M. KRUSE, JEFFREY SHAUN KING,
ADAM EDELEN, CLARA JEFFERY, and JODI
JACOBSON,

                       Defendants.



   MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION, FAILURE TO
     STATE A CLAIM, AND LACK OF SUBJECT MATTER JURISDICTION BY
               DEFENDANT SENATOR ELIZABETH WARREN

        Defendant Senator Elizabeth Warren (“Senator Warren”), by and through undersigned

 counsel, respectfully moves the Court to dismiss Plaintiffs’ claims for lack of personal jurisdiction

 pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. Senator Warren lacks sufficient

 contacts with Kentucky to support the exercise of personal jurisdiction under either Kentucky’s

 long-arm statute or under the federal due process requirements. Alternatively, Senator Warren

 moves this Court to dismiss Plaintiffs’ claims pursuant to Rule 12(b)(6) of the Federal Rules of

 Civil Procedure because Plaintiffs have failed to state a claim for any of the causes of action that

 they allege. Alternatively, Senator Warren moves this Court pursuant to Rule 12(b)(1) of the

 Federal Rules of Civil Procedure to dismiss Plaintiffs’ claims against her for lack of subject matter

 jurisdiction. Plaintiffs’ claims are based on acts committed within the scope of Senator Warren’s

 official duties, and the doctrine of sovereign immunity bars claims against the United States,
Case: 2:19-cv-00117-WOB-CJS Doc #: 10 Filed: 09/04/19 Page: 2 of 2 - Page ID#: 157



 including its federal officers in their official capacities, unless the plaintiff identifies an applicable

 waiver. Plaintiffs here have made no such identification.

         In support of this Motion, Senator Warren submits the attached Memorandum of Law and

 proposed order.


 DATED: September 4, 2019                       /s/Daniel J. Canon
                                                Daniel J. Canon, PSC (Ky. 92048)
                                                1205 E. Washington St, Suite 111
                                                Louisville, KY 40206
                                                dan@dancanonlaw.com

                                                Marc E. Elias*
                                                Email: melias@perkinscoie.com
                                                Uzoma N. Nkwonta*
                                                Email: unkwonta@perkinscoie.com
                                                John M. Geise*
                                                Email: jgeise@perkinscoie.com
                                                PERKINS COIE LLP
                                                700 Thirteenth St., N.W., Suite 600
                                                Washington, D.C. 20005-3960
                                                Telephone: (202) 654-6200
                                                Facsimile: (202) 654-9959

                                                Counsel for Defendant, Senator Elizabeth Warren
                                                *Pro Hac Vice Application Pending



                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 4, 2019, I filed a copy of the foregoing Motion to

 Dismiss with the Clerk of the Court using the CM/ECF system, which will send notification of

 such filing to all counsel of record.




                                                     /s/ Daniel J. Canon
                                                     Counsel for Defendant, Senator
                                                     Elizabeth Warren


                                                     2
